DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-18, and 20 renumbered as claims 1-16 are allowed.
2.	The following is an examiners statement of reasons for allowance. 

Regarding Claims 1, 6, 11, and 16, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim features of “the uplink grant corresponds to a first type or a second type” and “wherein, in case that the uplink grant corresponds to the first type: the uplink grant is defined on the activated uplink BWP, based on only the higher layer signaling, and the configuration information by the higher layer signaling includes interval information for the uplink grant, a frequency domain resource allocation, a time domain resource allocation, and modulation and coding scheme (MCS) information for defining the uplink grant, and wherein, in case that the uplink grant corresponds to the second type: the uplink grant is defined on the activated uplink BWP based on both the higher layer signaling and the DCI, the uplink grant is activated on the activated uplink BWP by the DCI, and 2Attorney Docket No: 1398-1143 (YPF201807-0028/US_DMC) the configuration information by the higher layer signaling includes the interval information for the uplink grant, and the DCI includes the frequency domain resource allocation, the time domain resource allocation, and the MCS”.
The teachings of Takeda et al. US (2021/0067194) discloses different types of UL grant-free transmissions which include a type 1 UL grant-free transmission which does not use L1 signaling and is based only on a Radio Resource Control (RRC) configuration (see Para’s [0062], [0065], & [0078]) and a type 2 UL grant-free transmission which uses L1 signaling for activating UL grant-free transmission which may indicate a first frequency resource and configuration information by higher layer signaling (see Para’s [0064] & [0077]). However Takeda does not disclose the claim features of “wherein, in case that the uplink grant corresponds to the first type: the uplink grant is defined on the activated uplink BWP, based on only the higher layer signaling, and the configuration information by the higher layer signaling includes interval information for the uplink grant, a frequency domain resource allocation, a time domain resource allocation, and modulation and coding scheme (MCS) information for defining the uplink grant, and wherein, in case that the uplink grant corresponds to the second type: the uplink grant is defined on the activated uplink BWP based on both the higher layer signaling and the DCI, the uplink grant is activated on the activated uplink BWP by the DCI, and 2Attorney Docket No: 1398-1143 (YPF201807-0028/US_DMC) the configuration information by the higher layer signaling includes the interval information for the uplink grant, and the DCI includes the frequency domain resource allocation, the time domain resource allocation, and the MCS”.

3.	The dependent claims 2-3, 5, 7-8, 10, 12-13, 15, 17-18, and 20 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461